MEMORANDUM DECISION                                                              FILED
                                                                            Sep 25 2017, 10:38 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            CLERK
                                                                             Indiana Supreme Court
regarded as precedent or cited before any                                       Court of Appeals
                                                                                  and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Curtis Richards,                                         September 25, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1611-CR-2560
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Christina
Appellee-Plaintiff.                                      Klineman, Judge
                                                         The Honorable Travis Sandifur,
                                                         Pro Tempore
                                                         Trial Court Cause No.
                                                         49G17-1512-F6-42945



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1611-CR-2560 | September 25, 2017            Page 1 of 5
                                    Case Summary and Issue
[1]   Following a bench trial, Curtis Richards was convicted of battery resulting in

      serious bodily injury, a Level 5 felony; strangulation, a Level 6 felony; and

      domestic battery in the presence of a child, a Level 6 felony. Richards now

      appeals, raising one issue for our review: whether there was sufficient evidence

      to support his conviction of battery resulting in serious bodily injury. 1

      Concluding the evidence is sufficient to support his conviction, we affirm.



                                Facts and Procedural History
[2]   On the evening of December 2, 2015, Richards and Raimona Harris began

      arguing in Harris’ home. Their argument escalated and an altercation ensued,

      resulting in Richards choking Harris. Harris attempted to stop Richards by

      hitting and pushing him. After a brief pause in their fight, the couple began

      arguing again and Richards pinned Harris down on the couch and placed his

      hands around her neck. One of Harris’ children observed Richards “swinging

      at her” and Harris recalled “seeing this white light, like I had got hit.”

      Transcript, Volume 2 at 103, 142. Following the fight, Harris’ right eye was

      bleeding and her vision was blurry.


[3]   As a result of the fight, Harris suffered a right orbital bone fracture and a

      laceration to her eyelid. The laceration required sutures and Harris underwent




      1
          Richards does not dispute his convictions for strangulation and domestic battery.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1611-CR-2560 | September 25, 2017   Page 2 of 5
      surgery to repair her orbital bone. Due to the fracture and surgery, Harris had

      various complications with her eye including swelling, bleeding, accumulation

      of pus, and infection, requiring multiple visits to the emergency room. Harris

      was prescribed pain medication and antibiotic ointment to alleviate the pain.


[4]   The State charged Richards with battery resulting in serious bodily injury, a

      Level 5 felony; strangulation, a Level 6 felony; domestic battery in the presence

      of a child, a Level 6 felony; and battery, a Class A misdemeanor. Following a

      bench trial, the trial court found Richards guilty on all counts and entered

      judgment of conviction for battery resulting in serious bodily injury,

      strangulation, and domestic battery.2 The trial court sentenced Richards to an

      aggregate three-year sentence; one and one-half years served in home detention

      with the remaining time suspended to probation. Richards now appeals.



                                  Discussion and Decision
                                       I. Standard of Review
[5]   In reviewing challenges to the sufficiency of the evidence to support a

      conviction, this court will not reweigh evidence or assess the credibility of

      witnesses. Holloway v. State, 51 N.E.3d 376, 378 (Ind. Ct. App. 2016), trans.

      denied. We consider only the evidence most favorable to the judgment together




      2
       The trial court merged Richards’ conviction for battery as a Class A misdemeanor with his conviction for
      battery resulting in serious bodily injury.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1611-CR-2560 | September 25, 2017        Page 3 of 5
      with all reasonable inferences that can be drawn therefrom. Id. We will affirm

      a conviction if a reasonable trier of fact could have found the defendant guilty

      based on the probative evidence and reasonable inferences drawn therefrom.

      Id.


                                    II. Serious Bodily Injury
[6]   Richards’ sole argument is there is insufficient evidence to support Richards’

      conviction for battery resulting in serious bodily injury. Specifically, Richards

      asserts the State failed to present evidence Harris suffered a serious bodily

      injury.3


[7]   Indiana law defines “serious bodily injury” as a “bodily injury that creates a

      substantial risk of death or that causes . . . (1) serious permanent disfigurement;

      (2) unconsciousness; (3) extreme pain; (4) permanent or protracted loss or

      impairment of the function of a bodily member or organ; or (5) loss of a fetus.”

      Ind. Code § 35-31.5-2-292. “Protracted” means to “draw out or lengthen in

      time” and “impairment” means “the fact or state of being damaged, weakened,

      or diminished.” Mann v. State, 895 N.E.2d 119, 122 (Ind. Ct. App. 2008).

      There is no bright line rule in determining what is a “bodily injury” 4 and what is

      a “serious bodily injury,” and our appellate courts give considerable deference




      3
       A battery resulting in “serious bodily injury” elevates what would otherwise be a Class A misdemeanor to a
      Level 5 felony. Ind. Code § 35-42-2-1(f)(1) (2014).
      4
       “Bodily injury” is defined as “any impairment of physical condition, including physical pain.” Ind. Code §
      35-31.5-2-29.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1611-CR-2560 | September 25, 2017        Page 4 of 5
       to the trier-of-fact’s determination that a bodily injury is a “serious bodily

       injury.” Davis v. State, 813 N.E.2d 1176, 1178 (Ind. 2004).


[8]    Here, as a result of Richards’ actions, Harris suffered a bloody eye and blurry

       vision. After being in the emergency room for several hours, Harris was

       diagnosed with a fractured orbital bone and a laceration to the eye requiring

       sutures to heal. Harris’ fractured orbital bone required surgery to repair and

       that healing process was impaired by swelling, bleeding, and an accumulation

       of pus, requiring multiple visits to the emergency room over several months.

       Further, Harris was discharged from the emergency room with a prescription

       pain medication. We conclude sufficient evidence exists for a reasonable fact-

       finder to determine Harris suffered a serious bodily injury. See Mendenhall v.

       State, 963 N.E.2d 553, 569-70 (Ind. Ct. App. 2012) (holding evidence victim’s

       right eye was swollen shut and he suffered from a displaced zygomatic arch

       fracture and a right orbital fracture was sufficient to show he suffered protracted

       loss or impairment of his right eye), trans. denied.



                                               Conclusion
[9]    Richards’ conviction for battery resulting in serious bodily injury is supported

       by sufficient evidence. Accordingly, we affirm.


[10]   Affirmed.


       Riley, J., and Pyle, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1611-CR-2560 | September 25, 2017   Page 5 of 5